Citation Nr: 1711836	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-19 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran was initially granted service connection in an April 2007 rating decision.  He presented a claim for an increased rating in February 2008.  The February 2008 statement did not include a statement of disagreement with the April 2007 rating decision and therefore will not be considered a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2008). Gallegos v. West, 14 Vet. App. 50 (2000).

In August 2009, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In July 2013, the Board remanded the claims for further development of the evidence.  The case is once again before the Board.

The issue of entitlement to service connection for hypertension, secondary to service-connected PTSD, has been raised by the record in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.

 2.  The Veteran's PTSD has not been productive of total social and occupational impairment.

 3.  The Veteran's service-connected PTSD does not preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2016); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this instance.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations to assess the severity of his disability during the time period in question.  There is no evidence suggesting that additional examinations are in order.

The Board also notes that actions requested in the prior Board remand have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) obtained VA treatment records, asked the Veteran to identify any recent medical treatment he received for his PTSD, and confirmed the status of his employment. 

In regards to the July 2015 VA examination and its compliance with the remand instructions, the Board acknowledges that the VA examiner did not have access to VA's Benefits Management System at the time of the examination, did not review the Veteran's entire claims file, and may not have reviewed the July 2013 remand.  Nevertheless, the examiner had access and reviewed all of the Veteran's VA health administration records, including VA examinations and VA treatment records, performed a thorough examination, and addressed the severity of the Veteran's PTSD in her opinion.  Moreover, as explained below, the record does not contain evidence consistent with the 100 percent criteria under Diagnostic Code 9411.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Based on the foregoing, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, the Veteran filed a claim for an increased evaluation for his service-connected PTSD, rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, in February 2008.  In an August 2008 rating decision, the AOJ continued the assigned 50 percent rating.  The Veteran subsequently perfected an appeal of that decision.  In July 2013, the Board remanded the claim for further evidentiary development.  The relevant rating criteria for PTSD are as follows.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the evidence of record, the Board finds that the Veteran's PTSD symptoms during the period of the claim more closely approximate a 70 percent disability rating.  The Veteran has been employed as a custodian at a local elementary school since 2008.  The record reflects that the Veteran has exhibited symptoms of chronic depression, anxiety, impaired impulse control, impaired judgment, difficulty in adapting to stressful circumstances, and difficulty to establish and maintain effective relationships during VA treatment and VA examinations.  For example, in June 2008, a readjustment counseling therapist stated in a letter that the Veteran's "PTSD issues severely impact his social, marital, and employment functioning extremely."  Also, VA treatment records documented depression and anxiety in July 2009 and October 2011.

At the August 2009 DRO hearing, the Veteran's wife testified and confirmed that the Veteran has exhibited symptoms of irritability, impaired impulse control, and difficulty to maintain familial relationships.  The Veteran's wife described the Veteran's anger as "rage," comparing it to "road rage."  In response, the Veteran stated that "I don't care who's around me, or what's around me, and I just let it out, I don't care."  The Veteran's relationship with his daughters has fractured due to his PTSD.  The Veteran and his wife confirmed that their daughters have been afraid of him.  The Veteran's wife also stated that the Veteran does not like to be around people or travel outside the home.      

During a September 2009 VA examination, the Veteran endorsed symptoms of anxiety, depression, irritability, and outbursts of anger.  He reported feeling suicidal two to three times a week; however, the examiner did not document any suicidal ideations at the time of the examination.  The Veteran also reported that he occasionally directed his verbal outbursts towards school children and supervisors.  While the Board is not aware of any formal disciplinary action taken against the Veteran, the Veteran indicated, during the DRO hearing, that supervisors have verbally reprimanded him.   

In April 2010, the same readjustment counseling therapist drafted a second letter regarding the Veteran's PTSD.  The therapist reiterated his opinion that the Veteran's PTSD has severely impacted his social, marital, and employment functioning.  The therapist characterized the Veteran's PTSD as chronic and assigned a GAF score of 45.

Additionally, during the July 2015 examination, the Veteran endorsed symptoms of depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-life setting.  The examiner remarked that the Veteran's anger and irritability have increased since the last examination in 2009.  Further, she noted that the Veteran has become more socially avoidant. 

In short, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects PTSD symptomatology and impairment that more nearly approximates the criteria for a 70 percent disability rating throughout the appeal period.

On the other hand, the Board finds that the evidence of record does not support a higher disability rating of 100 percent.  During his July 2015 VA examination, the examiner stated that, in general, the Veteran's social, marital, and family history has not changed since the September 2009 examination.  There, the Veteran denied any imminent risk symptoms.  

Moreover, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  He has been noted to have good grooming and hygiene during his VA examinations.  Although he reported concentration problems in July 2015, VA examiners have noted him to have good communication skills, and goal-directed and organized thought processes in April 2008, September 2009, and July 2015.  Further, earlier reports documented the Veteran to have good concentration.  The Veteran has denied obsessions, compulsions, hallucinations, and delusions, and the examiners did not observe such.  Although he has expressed reluctance to venture into public places, he has indicated he is able to conduct his activities of daily living.  Indeed, during the July 2015 examination, the examiner noted that the Veteran is capable of handling his own financial affairs.  The Board notes that the lowest GAF score assigned to the Veteran during the period under review was a 45, in April 2008.

The readjustment counseling therapist opined in April 2010 that the Veteran in unemployable due to his PTSD.  However, the therapist misstated the September 2009 VA examiner, writing "[h]is last Compensation and Pension exam in 2009, the doctor indicated that he should be unemployable."  In fact, the September 2009 VA examiner concluded the opposite, stating "[t]he veteran is currently employed and deemed to be employable although it is with some reduced efficiency."  As the therapist seemed to have relied on his mischaracterization when offering his opinion, the Board affords the therapist's statements little probative weight on this issue.

The Board has considered the lay assertions, including the Veteran's own statements and testimony from the Veteran and his wife, as to the Veteran's symptomatology and the severity of his condition.  It notes that those statements primarily describe symptoms, such as unprovoked irritability with episodes of verbal outbursts at work and home, depression, familial difficulties, as well as isolation, which are contemplated by the 70 percent, rather than the 100 percent, rating criteria.  In any event, to the extent entitlement to a 100 percent rating based on those symptoms is claimed, the Board concludes that the findings during medical evaluation, which do not reflect total occupational and social impairment, are more probative than the lay assertions of record.  The Board has accordingly relied heavily on the VA examinations and VA treatment showing limitation of function that, at most, approximate the criteria for a 70 percent evaluation.

In short, based on the evidence and analysis above, the Board finds the criteria for a rating of 70 percent for PTSD, but no higher, are met during the entire period under review.  Accordingly, a 70 percent rating, but no higher is granted. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptoms and, as discussed, provide for additional or more severe symptoms than currently shown by the evidence.  The Board notes that it has considered all of the Veteran's psychiatric symptoms, not just those listed in the rating criteria, in determining the overall impact of those symptoms on his level of occupational and social functioning.  See Mauerhan, 16 Vet. App. 436.  However, as the effect of the Veteran's psychiatric symptoms on his social and work situation is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted.

In sum, in reaching the above conclusions the Board has considered, and with assignment of a 70 percent rating, has applied, the benefit of the doubt doctrine.  As to the remaining aspects of the claim, however, the preponderance of the evidence is against it and the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III. TDIU

As noted in the July 2013 Board decision, the issue of TDIU has been raised by the record based on the Veteran's July 2013 statement and the April 2010 Vet Center treatment provider's letter.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran does not meet the threshold requirements for a TDIU.   In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for PTSD (now 70 percent disabling), tinnitus (10 percent disabling), right shoulder condition (10 percent disabling), and hearing loss, right ear (noncompensable), with a combined rating of 80 percent.  The assigned combined evaluation of 80 percent for the Veteran's service-connected disabilities meet the criteria for schedular consideration of TDIU. See 38 C.F.R. § 4.16(a).  


However, while the Veteran meets the schedular criteria for a TDIU, he does not meet all the threshold requirements for a TDIU. In October 2013, the Veteran indicated that he is currently employed as a custodian.  The RO contacted the Veteran in October 2014 and he confirmed that he was still employed.  Most recently, at the July 2015 examination, the Veteran reported that he retains the same position.  The Veteran has not suggested or indicated that his employment status has changed at this time.  Therefore, there is no evidence to the contrary that the Veteran's service-connected disability prevents him from securing or following a substantially gainful occupation. 

The Board also finds that referral for consideration of a TDIU on an extraschedular basis is not warranted because, as already noted, the Veteran is currently gainfully employed.  See 38 C.F.R. § 4.16(b).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

An evaluation of 70 percent, throughout the entire appeal period, for PTSD is granted subject to the rules and regulations governing the payment of VA monetary benefits.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


